Citation Nr: 0307698	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  98-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as esophageal reflux disease.

4.  Entitlement to service connection for pituitary adenoma, 
claimed as a result of exposure to Agent Orange.

5.  Entitlement to service connection for an enlarged 
prostate, claimed as a result of exposure to Agent Orange.

6.  Entitlement to service connection for a skin disorder, 
claimed as a result of exposure to Agent Orange.

7.  Whether there was clear and unmistakable error (CUE) in a 
September 1971 rating decision for failing to grant 
entitlement to service connection for a hearing loss 
disability.

8.  Whether there was CUE in a September 1971 rating decision 
for failing to grant entitlement to service connection for 
tinnitus.

(The issues of entitlement to a rating in excess of 70 
percent for post traumatic stress disorder (PTSD), 
entitlement to a compensable rating for a bilateral hearing 
loss disability, entitlement to a compensable rating for the 
residuals of malaria, and entitlement to service connection 
for a low back disorder are undergoing additional development 
at the Board and will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

The veteran testified at a hearing before the undersigned 
member of the Board in Portland, Oregon, in December 2002.  A 
transcript of the hearing is of record.  

With respect to the claim for a rating in excess of 10 
percent for tinnitus, the Board notes that a claim placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed) but not 
yet ultimately resolved, as is the case herein at issue, 
remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations must be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  As the statement of the case and the supplemental 
statement of the case have indicated that all pertinent 
evidence has been considered, and the RO has determined that 
a 10 percent rating is to be assigned for the entire period 
at issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Next, the Board is undertaking additional development on the 
issues of entitlement to a rating in excess of 70 percent for 
PTSD, entitlement to a compensable rating for a bilateral 
hearing loss disability, entitlement to a compensable rating 
for the residuals of malaria, and entitlement to service 
connection for a low back pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

Finally, the Board notes that the veteran raised the issue of 
a entitlement to service connection for breast cancer as 
secondary to Agent Orange exposure at his hearing before the 
Board.  If he desires to pursue this issue, he and/or his 
representative should do so with specificity at the RO.  As 
there has thus far been no adjudication of this issue, the 
Board has no jurisdiction of the issue at this time.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The veteran's tinnitus is currently manifested by 
subjective complaints of a constant, high-pitched sound in 
both ears.  This disorder, currently rated at the maximum 
schedular rating, is not shown to produce such severe 
symptoms as to render application of the regular schedular 
provisions impractical.

3.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of gout.

4.  The current medical evidence is negative for a diagnosis 
of gout.

5.  There is no medical evidence on file to establish a 
medical nexus between military service and the veteran's 
complaints related to gout.

6.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a gastrointestinal disorder.

7.  The current medical evidence shows a diagnosis of 
gastroesophageal reflux disease and hiatal hernia.

8.  There is no medical evidence on file to establish a 
medical nexus between military service and the veteran's 
complaints related to a gastrointestinal disorder.

9.  There is no in-service evidence of a pituitary adenoma.

10.  The veteran's currently-diagnosed pituitary adenoma is 
not recognized by VA as causally related to exposure to 
herbicide agents used in Vietnam.  

11.  The post service medical evidence does not relate the 
veteran's pituitary adenoma with any event or occurrence on 
active duty service.

12.  At a hearing before the Board in December 2002, prior to 
the promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for an enlarged prostate, claimed as a result of exposure to 
Agent Orange.

13.  At a hearing before the Board in December 2002, prior to 
the promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for a skin disorder, claimed as a result of exposure to Agent 
Orange.

14.  By rating decision dated in September 1971, the RO 
denied entitlement to service connection for a hearing loss 
disability.  

15.  The veteran has failed to show outcome-determinative 
errors in the September 1971 rating decision in failing to 
grant entitlement to service connection for a hearing loss 
disability.

16.  By rating decision dated in September 1971, the RO 
denied entitlement to service connection for tinnitus.  

17.  The veteran has failed to show outcome-determinative 
errors in the September 1971 rating decision in failing to 
grant entitlement to service connection for tinnitus.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.87a, Diagnostic Code (DC) 6260 (2002). 

2.  Gout was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2002).

3.  A gastrointestinal disorder, claimed as esophageal reflux 
disease, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2002).

4.  A pituitary adenoma was not incurred or aggravated in 
service, and may not be presumed to have been incurred or 
aggravated in service, including due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).

5.  The criteria for withdrawal of his Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for an enlarged prostate, claimed as a result of 
exposure to Agent Orange, have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002) (as amended).

6.  The criteria for withdrawal of his Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for a skin disorder, claimed as a result of 
exposure to Agent Orange, have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002) (as amended).

7.  The claim of CUE in a September 1971 rating decision for 
failing to grant entitlement to service connection for a 
hearing loss disability is denied.  38 U.S.C.A. §§ 5103(a), 
5103A, 5109A (West 2002); 38 C.F.R. §§ 3.105, 3.303 (2002).

8.  The claim of CUE in a September 1971 rating decision for 
failing to grant entitlement to service connection for 
tinnitus is denied.  38 U.S.C.A. §§ 5103(a), 5103A, 5109A 
(West 2002); 38 C.F.R. §§ 3.105, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for an increased rating, the Board 
notes that disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002). 

With respect to the remaining claims for service connection, 
under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to a Rating in Excess of 10 Percent for 
Tinnitus

As an initial matter, the Board considers the veteran's claim 
for tinnitus as a single disability.  It has long been 
standard VA practice to assign a single disability evaluation 
for tinnitus.  As stated in the Proposed Rule change, 
subjective or "true" tinnitus does not originate in the 
ear, rather appears to arise from the brain.  As such, it is 
considered a single disability regardless of whether it is 
perceived in one ear, both ears, or at an indeterminate site 
in the head.  See Proposed Rule, 67 Fed. Reg. 59033 (Sept. 
19, 2002).

With that consideration in mind, a review of the file reveals 
that the veteran is service-connected for tinnitus, currently 
evaluated as 10 percent disabling.  Under DC 6260, a 10 
percent evaluation is warranted for persistent tinnitus which 
results from head injury, concussion, or acoustic trauma.  38 
C.F.R. § 4.87a, DC 6260 (2002).  This is the maximum 
schedular evaluation for such disability.  However, current 
VA regulations provide that if the schedular rating criteria 
are inadequate, an extraschedular evaluation may be assigned 
commensurate with the impairment of average earning capacity 
if there is an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

In a November 1996 VA examination report, the veteran 
complained of ringing in his ears for at least 25 years.  He 
described the ringing as constant, involving both ears, and 
similar to a high-pitched tone.  Although it kept him awake a 
night for several years, he had grown accustomed to it such 
that he could sleep.  It was most noticeable in quiet 
situations but he did well on the telephone, unless there was 
any type of background noise.  The final diagnosis was 
bilateral tinnitus secondary to hearing loss.  The examiner 
noted that the veteran had accommodated well to the tinnitus 
and was in need of no further evaluation or treatment.  

Upon review of the evidence of record, including statements 
from the veteran, there is simply no evidence to warrant an 
evaluation in excess of 10 percent for the veteran's service-
connected tinnitus.  He is currently assigned the maximum 
schedular evaluation for such disability, and there is no 
evidence of record demonstrating significant or marked 
interference with daily activities beyond that contemplated 
by the current schedular provisions, or frequent 
hospitalizations attributable to his tinnitus to warrant an 
extraschedular evaluation in excess of 10 percent.  38 C.F.R. 
§ 3.321(b) (2002).  Specifically, the current record reflects 
no claim of interference with employment.  Moreover, there is 
no evidence of record of any hospitalizations attributable to 
the veteran's service-connected tinnitus.  Thus, the Board 
finds that the schedular criteria for a rating in excess of 
the currently assigned 10 percent disability evaluation are 
not met.    

The Board has considered the veteran sworn testimony and 
written statements that his service-connected tinnitus is 
worse than currently evaluated.  Although his statements and 
sworn testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

II.  Entitlement to Service Connection for Gout and a 
Gastrointestinal Disorder

The veteran contends, in essence, that his gout and 
gastrointestinal problems began in service.  He testified 
that he believed his gout was due to having his feet 
constantly in water during his tour in Vietnam.  He further 
maintained that he developed gastrointestinal problems almost 
immediately after service separation but was not treated 
until the late 1970s or early 1980s.  

As an initial matter, the Board notes that the service 
medical records are completely negative for complaints of, 
treatment for, or diagnosis of gout or a gastrointestinal 
disorder.  Significantly, his service separation examination 
reflects a normal clinical evaluation of his feet and 
abdomen.  Therefore, there is no evidence of chronic 
disorders shown in service.  As the veteran has asserted that 
gout started as a result of having wet feet during combat, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 1154(b) but places greater probative value on the absence 
of a chronic foot disorder showing at the time of service 
separation.  Moreover, the veteran has acknowledged that his 
gastrointestinal symptomatology did not begin until shortly 
after service separation; therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not for application.

Next, there is no evidence of continuity of symptomatology 
related to gout or a gastrointestinal disorder as evidenced 
by the absence of treatment for many years after service.  
Specifically, a September 1971 VA examination (undertaken 
approximately two years after service separation) reflected a 
normal musculo-skeletal system, including feet, and a normal 
digestive system.  Therefore, despite the veteran's testimony 
to the contrary, there is no objective medical evidence 
showing gout or a chronic gastrointestinal disorder within 
the first two years after service separation.

In July 1996, the veteran filed the current claim.  In a 
November 1996 VA Agent Orange examination, he reflected that 
he developed gout in both great toes in the early 1970s.  He 
noted that he had been treated in the past and the symptoms 
came and went, with the last episode approximately two months 
previously.  He complained that the toes were quite painful 
but he was able to continue with his usual activities and 
used high doses of aspirin for pain relief.  He also 
indicated that he had the onset of gastroesophageal reflux in 
the early 1970s and had taken Zantac for several years.  He 
reported on-going complaints of heartburn, worse in the 
mornings.  The diagnoses included intermittent gout of the 
great toes and gastroesophageal reflux disease.  Even 
assuming that the veteran experienced symptoms associated 
with gout and a gastrointestinal disorder prior to the 
diagnoses in 1996, the Board places significant probative 
value on the evidence reflecting an absence of symptoms 
consistent with gout or a gastrointestinal disorder within 
the first two years after service separation.  The Board 
finds that post-service symptomatology starting several years 
post-service separation is too remote in time to support a 
finding of in-service onset, particularly given the lack of 
objective medical evidence of continuity of symptomatology 
during the multi-year gap between military discharge in 1969 
and the initial diagnoses of gout and gastroesophageal reflux 
disease in 1996.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's gout 
or gastrointestinal disorder to active military service.  Of 
note, at the time of the November 1996 VA examination 
diagnosing the disorders, there was absolutely no mention 
made or even suggestion of a relationship with military.  The 
mere contentions of the veteran as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his symptomatology with an 
event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

In the absence of chronic disorders related to gout or 
gastrointestinal complaints shown during military service, 
the lack of post-service treatment, complaints, or diagnoses 
for several years after service separation, and no objective 
medical evidence of a nexus between military service and the 
veteran's current complaints, his claims for service 
connection must be denied.

III.  Entitlement to Service Connection for Pituitary 
Adenoma, Claimed as a Result of Exposure to Agent Orange

With respect to the Agent Orange claim, in addition to the 
regulations governing entitlement to service connection 
outlined above, for purposes of establishing service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (2002) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2002).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2002).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The veteran contends, in essence, that he was exposed to 
Agent Orange during his service in Vietnam.  He maintains 
that he developed pituitary adenoma as a result of that 
exposure.

As an initial matter, the Board notes that the service 
medical records fail to show a diagnosis of pituitary 
adenoma.  Further, post-service medical evidence is negative 
for complaints of, treatment for, or diagnosis of pituitary 
adenoma for many years after his release from service in 
1969.  In a November 1987 consultation, it was reported that 
the veteran was diagnosed with a prolactin-producing 
pituitary microadenoma in February 1985.  Treatment was 
apparently successful and the final diagnosis was 
microprolactinoma with excellent therapeutic response to 
bromocriptine and no identified side-effects.  He had a 
normal hormonal profile and no sign of mass-effect from the 
adenoma.  Parenthetically, the Board notes that the veteran 
indicated in a subsequent VA Agent Orange examination that he 
was diagnosed with pituitary adenoma as early as 1980 (some 
10+ years after discharge).  For purposes of this decision, 
the exact date of diagnosis is not germane to the issue.

In a March 1990 private treatment record, he was noted to 
have a history of pituitary adenoma.  A physical examination 
showed, among other things, mild to moderate adenopathy 
bilaterally.  A July 1999 private treatment record showed no 
problems with his pituitary adenoma and his prolactin level 
(in September 1998) was low.   A January 2001 VA progress 
note indicated that the veteran had had no symptoms 
suggestive of enlargement or changes in his gonadal function, 
and no symptoms of adrenal insufficiency, dizziness, nausea, 
abdominal pain, hypothyroidism, weight gain, cold 
intolerance, or changes in skin or nails.  He was advised to 
return to the clinic in one year.

Even presuming  that the veteran was exposed to Agent Orange 
during military service, the Board finds no post-service 
clinical evidence of pituitary adenoma, which has been 
identified as possibly due to Agent Orange exposure.  
38 C.F.R. § 3.309 (2002).  As noted above, pituitary adenoma 
is not on the list of presumptive diseases associated with 
Agent Orange exposure.  As such, the veteran's claim for 
service connection for pituitary adenoma on the basis that it 
was due to Agent Orange exposure must necessarily be denied. 

In addition, the claim must be denied on a direct basis 
because there was no mention of pituitary adenoma in service 
and no continuity of symptomatology subsequent to military 
discharge, nor has any medical examiner attributed pituitary 
adenoma, diagnosed in the 1980s, to the veteran's active 
military service.  Thus, a direct causal link between the 
veteran's pituitary adenoma and exposure to Agent Orange or 
active duty service has not been demonstrated and the claim 
must be denied.



IV.  Entitlement to Service Connection for an Enlarged 
Prostate and a Skin Disorder, Claimed as a Result of Exposure 
to Agent Orange

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2002) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  At the 
hearing before the Board in December 2002, the veteran 
indicated his intent to withdraw the claims of entitlement to 
service connection for an enlarged prostate and a skin 
disorder, claimed as secondary to Agent Orange exposure.  He 
subsequently submitted a written statement to that effect.  
As the veteran has withdrawn this appeal as to those two 
issue, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed without prejudice.

V.  Whether There Was CUE in a September 1971 Rating Decision 
for Failing to Grant Entitlement to Service Connection for a 
Hearing Loss Disability and for Tinnitus

The veteran alleges CUE in a September 1971 rating decision 
on the basis that the RO failed to grant service connection 
for tinnitus and a hearing loss disability.  He maintains, in 
essence, that the RO failed to consider the sworn statement 
of a combat veteran attesting to the onset of ringing in the 
ears during combat and that it became worse during his tour 
of Vietnam.  Next, he contends that the RO failed to apply 
38 C.F.R. § 3.304(d) as it applied to an injury incurred in 
combat, which should have been accepted as sufficient proof 
of service connection since it was consistent with the 
circumstances, conditions, and hardships of service.  For the 
reasons set forth below, the Board concludes that the veteran 
has failed to meet his burden to show that the RO committed 
CUE in the above-referenced rating decision and, as such, the 
claim is denied.

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2002).  In 
order for there to be a valid claim of CUE, there must have 
been an error in the prior adjudication of the claim.  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions in effect at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find VA committed administrative error during the 
adjudication process.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253-54 (1991); Robie v. Derwinski, 1 Vet. App. 612, 614-
15 (1991); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
United States Court of Appeals for the Federal Circuit has 
held that the phrase "clear and unmistakable error" in 
§ 3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision.  Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  Moreover, the claimant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).   
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.  A claim 
of CUE is the kind of error, of fact or of law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.

The Board notes that CUE claims must be addressed in the 
context of the laws and regulations in effect at the time of 
the ratings being challenged.  Under the relevant law in 
effect at the time:

satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

38 U.S.C.A. § 354(b); 38 C.F.R. § 3.304(d) (1971) (now 
codified at 38 U.S.C.A. § 1154(b)).  The veteran has 
maintains that because he related his hearing loss and 
tinnitus to combat, service connection should have been 
granted under this provision. 

The evidence before the RO in 1971 revealed that the veteran 
served in Vietnam and was the recipient the Combat 
Infantryman's Badge.  At the time of service induction, an 
audiometric examination reflected a reading of 25 decibels at 
4000 Hertz (Hz) on the left (with the other readings in the 
0-15 decibels range).  He was found fit for military service.  
There were no complaints of, treatment for, or diagnosis of a 
hearing loss disability or tinnitus during service.  At the 
time of service separation (October 1969), an examination 
showed a reading of 35 decibels at 4000 Hz on the left (with 
the other readings in the 0-10 decibels range).  There was no 
diagnosis of hearing loss made.  Nearly two years later (in 
July 1971), the veteran filed a claim for compensation for 
tinnitus and hearing loss due to battlefield noises.  He 
reflected that the condition gradually abated after service 
but had recurred in May 1971.

In a September 1971 VA examination, he reported a three to 
four month history of constant ringing in his hears and 
difficulty with spoken voice if there was background noise.  
He denied drainage or pain in the ears but noted that loud 
noises were uncomfortable.  An audiometric examination 
revealed a reading of 45 decibels at 4000 Hz on the left 
(with the other readings in the 0-10 decibels range).  The 
final diagnoses were tinnitus aurium and hearing loss, 
sensorineural, left.

By rating decision dated in September 1971, the RO denied the 
veteran's claim on the basis that decibel loss at 4000 Hz 
noted on the separation examination was essentially unchanged 
from the decibel loss at 4000 Hz reported on the induction 
examination.  The RO noted that there was no record of 
treatment or complaint of ear abnormality during service and 
that the separation examination failed to show either 
complaint or pertinent abnormality.  It was noted that the 
veteran complained of constant ringing in his ears with 
auditory acuity within normal limits except for 45 decibel 
loss in the left ear at 4000 Hz.  Service connection for both 
tinnitus and hearing loss was denied.

As an initial procedural matter, the Board finds that the 
rating decision in question is final, absent CUE.  First, the 
claims file contains a letter from the RO to the veteran 
dated in October 1971 informing him of the denial of his 
claims.  Next, there is no indication that the letter was 
undeliverable, nor has the veteran so claimed.  Finally, the 
letter to the veteran clearly notified him that the claims 
were being denied and the reasons why.  Therefore, the Board 
concludes that the veteran received proper notice of the 
decision and, when he did not timely disagree, the claims 
became final, absent CUE.

Turning now to the merits of the veteran's claim, the Board 
finds that the rating decision denying service connection for 
a hearing loss disability and tinnitus is not CUE.  

First, while the 1971 RO decision failed to specifically 
mention 38 U.S.C.A. § 354(b) (now § 1154(b)) or 38 C.F.R. 
§ 3.304(d), the RO noted the veteran's assertion that his 
disorders were incurred during his tour of Vietnam from May 
1968 to May 1969.  Since he clearly claimed incurrence during 
combat, the RO, by implication, accepted the veteran's 
account that he was exposed to loud noise during combat.  As 
such, the Board finds that the RO substantially complied with 
the provisions of § 3.304(d), even though it was not 
specifically mentioned.  Any failure by the RO to 
specifically mention the statutory or regulatory provisions 
is not "the kind of error, of fact or law, that . . . 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Therefore, the failure to specifically mention the 
provisions of § 3.304(d) does not, in and of itself, rise to 
the level of CUE.

Next, the Veterans Claims Court has clarified that the terms 
"service connection" as used in § 1154(b) refers to proof 
of incurrence or aggravation, rather than to the legal 
standard for entitlement to payments for disability.  See 
Velez v. West, 11 Vet. App. 148, 153 (1998).  The Federal 
Circuit has held that, while § 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected, it does considerably lighten 
the burden on the veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  

Moreover, the Veterans Claims Court, in addressing § 1154(b), 
explained that the provision of the section "does not 
provide a substitute for medical nexus evidence, but rather 
serve only to reduce the evidentiary burden for combat 
veterans with respect to . . . the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 188 (1999) (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. 
App. 188 (1999) to the extent that the decision might be read 
as establishing by holding or implying in dicta that once a 
combat veteran has established "service connection" under 
§ 1154(b), his claim may only be denied if the evidence to 
the contrary rises to the level of "clear and convincing" 
evidence).

In this regard, the veteran's assertion that he was entitled 
to service connection simply because he was a combat veteran 
and related his hearing loss and tinnitus to that combat must 
fail.  Significantly, the Board notes that the veteran did 
not file his claim until nearly two years after service 
separation.  Therefore, it would not have been unreasonable 
for the RO to conclude that the nearly two-year gap between 
discharge from military service and the claim was too great 
to support a finding of in-service onset, particularly given 
the lack of medical evidence of hearing loss symptomatology 
from military discharge in January 1968 and the claim filed 
in July 1971.  

Further, at the time the veteran was diagnosed with tinnitus 
and a hearing loss disability in September 1971, the examiner 
noted a three to four month history of symptoms.  Although he 
asserted that his symptoms were combat-related in the 
application for benefits, he made no mention of it during the 
examination.  Moreover, the examiner did not offer an opinion 
as to medical nexus.  As such, it is not unreasonable for the 
RO, given the veteran's reported history to the VA examiner, 
to conclude that the onset of symptoms was well after service 
separation.  In addition, the failure to obtain a medical 
opinion which addressed the nexus question cannot form the 
basis of a CUE claim.  The law is well-established that VA's 
breach of the duty to assist cannot form the basis for a 
claim of CUE because such a breach creates only an incomplete 
rather than an incorrect record.  See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).

Next, while the veteran eventually received a service 
connection award for hearing loss and for tinnitus, the fact 
that he is now receiving service connection benefits does not 
alter the outcome of the clear and unmistakable error claim.  
Since the RO's September 1971 decision, the evidence in 
support of the veteran's claims has changed.  Indeed, one of 
the reasons for the ultimate grant of service connection was 
a VA medical opinion establishing a relationship between 
military service and the veteran's hearing loss disability.  
This opinion post-dated the RO's September 1971 decision.  
While it supported the award of service connection, it was 
not of record at the time of the September 1971 decision.  A 
determination that there was a "clear and unmistakable 
error" must be based on the record and law that existed at 
the time of the prior decision, and subsequently-developed 
evidence is not germane to the issue.  See Porter v. Brown, 5 
Vet. App. 233, 235-36 (1993).  Therefore, the Board finds 
that the claims for CUE must be denied.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the February 1997 
and February 1998 rating decisions, the October 1998 
statement of the case, and the June 1999 supplemental 
statement of the case issued during the pendency of the 
appeal, the veteran and his representative were told that 
there was no evidence showing that he was entitled to a 
higher rating for tinnitus and were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims for service connection.  

Further, the RO also notified him by letter dated in October 
2001 of his due process rights under the VCAA and that he 
needed to submit evidence in support of his claims, such as 
doctors records, medical diagnoses, and medical opinions, and 
that VA would assist him in obtaining those records.  He was 
told that service medical records, VA examinations, private 
treatment records, hearing transcripts had been considered in 
his claim.  He was informed that additional medical records 
had been requested and that the RO had received Social 
Security Administration records.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.  Further, all 
medical records identified by the veteran have been 
associated with the claims file, including VA outpatient 
clinical records, hospital notes, and private treatment 
records.  In addition, the veteran asked and was provided 
with an opportunity to present hearing testimony before the 
RO in April 1999 and at a hearing before the Board in 
December 2002.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Finally, the Board notes that the Veterans Claim Court held 
in Parker v. Principi, 15 Vet. App. 407 (2002), that the VCAA 
is not applicable to claims for CUE in an RO decision.  See 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA does 
not apply to motions for CUE).  As the regulations do not 
provide any rights other than those provided by the Act 
itself, the Board finds that further development is not 
warranted with respect to the CUE claims under either the 
VCAA or the regulations that have been promulgated to 
implement the VCAA.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

The claim for entitlement to service connection for gout is 
denied.

The claim for entitlement to service connection for a 
gastrointestinal disorder, claimed as esophageal reflux 
disease, is denied.

The claim of entitlement to service connection for pituitary 
adenoma, claimed as a result of exposure to Agent Orange, is 
denied.

The claim for entitlement to service connection for an 
enlarged prostate, claimed as a result of exposure to Agent 
Orange, is dismissed without prejudice.

The claim for entitlement to service connection for a skin 
disorder, claimed as a result of exposure to Agent Orange, is 
dismissed without prejudice.

The claim of clear and unmistakable error in a September 1971 
rating decision for failing to grant entitlement to service 
connection for a hearing loss disability is denied.

The claim of clear and unmistakable error in a September 1971 
rating decision for failing to grant entitlement to service 
connection for tinnitus is denied.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

